DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Miyamoto et al (WO 201601003, cited in IDS, cited herein with identical US 20170165879) in view of Nagase et al (US 20100165262) maintained and therefore it is proper to make this rejection FINAL.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (WO 201601003, cited in IDS, cited herein with identical US 20170165879) in view of Nagase et al (US 20100165262), both cited in the previous Office Action.
Amendment to claim 1 regarding yellowness index is noted. 
Since Miyamoto and Nagase teach the same polyimide film, obtained at the  analogous conditions, it would have been obvious to  a person of ordinary skills in the art to expect the same  physical properties of the films.
Allowable Subject Matter
Claims 3-5 allowed.

The rejection can be found in the NON-FINAL office action mailed 7/05/2022 and is herein incorporated by reference.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 

Applicant submits that it is not obvious from the cited documents to make a film having yellowness within the claimed range. In addition, Applicant argues that it is not obvious for the skilled person in the art to use Nagase's multistep drying procedure for Miyamoto's polyimide preparation. 

Regarding yellowness index, since Miyamoto modified with Nagase teaches the same polyimide film, obtained at the  analogous conditions, it would have been obvious to  a person of ordinary skills in the art to expect the same  physical properties of the films.

Regarding second argument, a multistep drying procedure is well known and widely used in the commercial production of optical polyimide films. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765